DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        PAMELA B. STUART,
                            Appellant,

                                    v.

          CATHERINE S. RYAN and DEBORAH A. STUART,
                          Appellees.

                              No. 4D18-2388

                          [October 18, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No.
312013CA001523.

  Pamela B. Stuart, pro se.

  Charles Douglas Vitunac of Collins, Brown, Barkett, Garavaglia, and
Lawn, Chartered, Vero Beach, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KLINGENSMITH AND KUNTZ, JJ., concur.


                         *           *          *

  Not final until disposition of timely filed motion for rehearing.